Citation Nr: 1636456	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to December 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ were also on appeal from the November 2009 decision.  However, in a February 2012 rating decision, the RO granted these matters, representing a full grant of the benefits sought on appeal.  As such, these matters are no longer in appellate status.  

In his February 2012 substantive appeal, the Veteran requested a Board video conference hearing, which was scheduled in November 2013.  However, the Veteran did not appear or file a motion for another Board hearing.  As such, his hearing request is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his hearing loss and tinnitus is due to in-service noise exposure.  The Veteran was afforded a VA examination in June 2013.  The VA examiner determined that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  The examiner based this opinion on the finding of normal hearing at the Veteran's separation.  The examiner also noted that the Veteran denied hearing loss upon his separation questionnaire, that there were no complaints of tinnitus in his service treatment records and that the Veteran did not relate his tinnitus to anything specific in the military.  

However, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the examiner did not address the fact that service records show an upward threshold shift in both ears at 500, 1000, 2000, and 4000 Hertz from his entrance examination in March 1968 to his discharge examination in December 1969.  

Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, a new VA examination with opinion is necessary to address the etiology of the Veteran's bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an examiner for review.  

The examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus is related to acoustic trauma during active duty service.

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the upward threshold shift from the March 1968 enlistment examination to the December 1969 discharge examination.  

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




